Citation Nr: 1809336	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction/loss of use of a creative organ.

4.  Entitlement to an initial evaluation in excess 10 percent prior to March 28, 2014, and 20 percent thereafter for service-connected bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that in a March 2014 rating decision, the RO increased the Veteran's evaluation for bilateral hearing loss from 10 percent to 20 percent, effective March 28, 2014.  However, as this does not reflect a full grant of benefits, this issue remains on appeal and will be discussed below.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for COPD, hypertension, and erectile dysfunction/loss of use of a creative organ; and, entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 28, 2014,  the Veteran's bilateral hearing loss was manifested by no worse than level V hearing in the right ear and level III hearing in the left ear.

2.  From March 28, 2014, the Veteran's bilateral hearing loss was manifested by no worse than level IV hearing in the right ear and level VI hearing in the left ear.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent prior to March 28, 2014, and in excess of 20 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating: Bilateral hearing loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

In this case, the Veteran contends that his bilateral hearing loss is more severely disabling than his current rating.  The Veteran's service-connected bilateral hearing loss disability is currently evaluated under Diagnostic Code 6100 at a 10 percent rating for the prior to March 28, 2014, and at a 20 percent rating thereafter.  Diagnostic Code 6100 pertains specifically to a hearing loss disability and the Veteran's symptoms are of hearing loss; thus, the Veteran is appropriately rated under Diagnostic Code 6100.

The Veteran was afforded VA audiological examinations in July 2011 and March 2014.

Prior to March 28, 2014 

During a July 2011 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ), an audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
65
70
LEFT
15
20
40
70
65

On the Maryland CNC word list speech discrimination test, the Veteran measured 68 percent speech discrimination in his right ear and 80 percent in his left ear.  The puretone threshold average for his right ear is 56.25 decibels and 48.75 decibels in his left ear.  Bilateral sensorineural bilateral hearing loss was diagnosed.  

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level V hearing loss in the right ear and Level III hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 10 percent rating. 

Additionally, the Board notes that this examination reflects evidence of an exceptional pattern of hearing impairment for his right ear under 38 C.F.R. § 4.86, defined under subsection (a) as when the puretone threshold at each of the four specified frequencies is 55 or more, or under subsection (b) as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, which allows the Veteran to use the higher of the Roman numerals provided by Tables VI or VIA.  As here, the Veteran's puretone threshold at 1000 Hertz is 20 decibels and at 2000 Hertz is 70 decibels.  In this case the Veteran would be assigned a Roman numeral V on both Table VI and on Table VIA; therefore, rating the right ear hearing loss as an exceptional hearing pattern under 38 C.F.R. § 4.86 (a) is not more favorable to the Veteran.

From March 28, 2014

During a March 28, 2014 VA Hearing Loss and Tinnitus DBQ, an audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
75
80
LEFT
20
35
80
75
80

On the Maryland CNC word list speech discrimination test, the Veteran measured 78 percent speech discrimination in his right ear and 72 percent in his left ear.  The puretone threshold average for his right ear is 64 decibels and 68 decibels in his left ear.  Bilateral sensorineural bilateral hearing loss was diagnosed.  

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level IV hearing loss in the right ear and Level VI hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 20 percent rating. 

Additionally, the Veteran submitted an audiogram from Sonus Hearing Professionals, dated July 2014.  However, the Board notes that although the hearing sensitivity levels for all ratable frequencies (500, 1000, 2000, 3000, and 4,000 decibels) are reported for both the right and left ears, there is no indication that the word recognition test was completed with the Maryland CNC test.  Federal law requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Since the audiometric test provided by Sonus Hearing Professionals only lists a WDS (word discrimination score), it is not clear that this test was performed by a Maryland CNC speech discrimination test.  

In the Veteran's August 2014 Supplement Statement of the Case, the RO notified the Veteran that this audiometric test does not state whether the Maryland CNC speech discrimination test was performed.  Furthermore, the RO stated that if it was in fact obtained by using the Maryland CNC speech discrimination test, to please provide a statement indicating such.  Otherwise, VA will assume that the Maryland CNC speech discrimination test was not used.  Here, the Veteran did not provide a statement that the Maryland CNC speech discrimination test was obtained, thus, in this situation, VA must assume that the word discrimination score provided was obtained with a form of testing other than the Maryland CNC speech discrimination test, rendering it invalid for rating purposes.  

However, VA will evaluate the Veteran's hearing loss on the basis of the puretone thresholds provided by Sonus Hearing Professionals.  

Objective testing by Sonus Hearing Professionals showed the readings below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
75
80
85
LEFT
25
35
85
90
85

Based solely on the puretone thresholds reported by Sonus Hearing Professionals, the Veteran's hearing loss would be evaluated at a 20 percent rating, under Table VIA, which does not provide the Veteran would a more favorable rating. 

Because there is no evidence that from March 28, 2014, there is an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, defined under subsection (a) as when the puretone threshold at each of the four specified frequencies is 55 or more, or under subsection (b) as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86 do not apply.

During the course of the appeal, the Veteran has chronicled the difficulties that he has had with his hearing loss disability throughout the normal conditions of his life and activities of daily living.  The Board is cognizant of the Veteran's contentions; and, has considered the Veteran's lay contentions as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof, but finds that these statements are outweighed by the objective audiological findings.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula.  Thus, while laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from the audiological examinations from July 2011 and March 2014 are more probative of the severity of the Veteran's hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.85 and 4.86, that prior to March 28, 2014, the Veteran's hearing impairment warrants a 10-percent rating, and a 20-percent rating thereafter.

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation in excess 10 percent prior to March 28, 2014, and 20 percent thereafter for service-connected hearing loss is denied.






REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

COPD

In regards to the Veteran's COPD claim, the Veteran has never been afforded a VA examination.  However, the Board finds, for the reasons discussed below, a remand is necessary to afford the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the Veteran's medical records reflect a current diagnosis of COPD.  Additionally, the Veteran contends that his respiratory condition began while he was on active duty and that he has continued to suffer from COPD since.  See February 2011 Statement in Support of Claim.  Specifically, the Veteran stated that he was hospitalized on active duty for an upper respiratory infection (URI).  The Veteran's service treatment records confirm that on February 20, 1969, the Veteran was admitted to the emergency room for a URI.  Lastly, the Board finds that the record indicates that the Veteran's disability may be associated with active service; however, the record does not contain sufficient information to make a decision on the claim.  

Therefore, a remand is warranted for a VA examination that determines the nature and etiology of the Veteran's COPD. 

Hypertension and Erectile Dysfunction

The Veteran seeks service connection for hypertension and erectile dysfunction, to include as secondary to PTSD.  

The Board notes that the record reflects medical opinions that hypertension and erectile dysfunction were not caused by service.  See March 2014 handwritten medical opinion (the Veteran's doctor opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by his active service.)  See alsoMay 2013 VA Male Reproductive System Disability Benefits Questionnaire (DBQ) (the VA examiner opined that it is less likely than not that his claimed condition is secondary to any events or conditions during military service).  

Additionally, in terms of secondary service connection on a causation basis under 38 C.F.R. § 3.310(a), the Board finds the record contains medical opinions that the Veteran's hypertension and erectile dysfunction were not caused by his service connected PTSD.  See November 2013 Hypertension DBQ (the VA examiner opined that it is less likely than not that the Veteran's hypertension was caused by his service-connected PTSD).  See also November 2013 Male Reproductive Systems Conditions DBQ (the VA examiner opined that the Veteran's erectile dysfunction is less likely than not caused by the Veteran's PTSD medications).

However, in terms of secondary service connection on an aggravation basis under 38 C.F.R. § 3.310(a), although in a July 2014 VA medical opinion, the VA examiner opined that a review of all available records indicates that the Veteran does not have hypertension and that it is not known by any literature that PTSD aggravates either hypertension or erectile dysfunction, the Board finds that this opinion is inadequate for two main reasons.  

First, it relies on an inaccurate factual premise.  The record is clear that the Veteran has a diagnosis of hypertension and that he has been treating for hypertension for numerous years, yet the July 2014 VA examiner opined that the Veteran does not have a diagnosis of hypertension.  Consequently, a medical opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Second, the VA examiner did not provide a sufficient rationale explaining why the Veteran's hypertension and erectile dysfunction are not aggravated by his PTSD.  In providing for a negative nexus opinion, the examiner provided a single conclusory sentence, indicating that there is no known literature that PTSD aggravates either hypertension or erectile dysfunction.  Further, as any opinion, to be adequate, "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," the Board finds that an addendum medical opinion as to whether the Veteran's hypertension and his erectile dysfunction are aggravated by his PTSD is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

PTSD

In March 2014, the RO granted service connection for PTSD and assigned a rating of 30 percent.  In a May 2014 Statement in Support of Claim, the Veteran indicated his PTSD is more severe than currently rated.  Specifically, the Veteran stated that his doctor has placed him on additional medication due to his worsening PTSD symptoms.  

The Board notes that the most recent VA examination for PTSD was conducted in November 2013.  Since this examination, the Veteran has stated that his PTSD symptoms have worsened.  Additionally, the Veteran's most recent medical records for PTSD appear to be in May 2014, from Dr. N.O. at Ferrell Hospital Family Practice.  In this medical record, it appears the Veteran is still being treated for PTSD.  Notably, Dr. N.O. stated that the Veteran would be re-evaluated in four weeks.  Thus, before making a determination on the severity of the Veteran's PTSD, the Board needs the Veteran's complete and updated medical records.  Thus, to ensure that there is an adequate record upon which to decide the Veteran's claim, a remand is necessary to obtain any updated PTSD treatment records dated from May 2014, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent PTSD VA examination was in November 2013, and there are no PTSD medical treatment records dated after May 2014.  Because the medical evidence of record does not address the current state of the Veteran's PTSD, and because the Veteran has indicated his PTSD has worsened since his prior VA examination, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA medical records relevant to the Veteran's claims on appeal.  In regards to his PTSD claim, obtain medical records from May 2014 in relation to the Veteran's PTSD treatment, to include records from Dr. N.O. from Ferrell Hospital Family Practice from May 2014 to the present.

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his COPD.

After reviewing the claims file, the reviewer should answer the following question: 

a.  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's COPD was incurred or aggravated by his active duty.

The VA examiner should discuss the Veteran's service treatment record dated February 20, 1969, in which the Veteran was admitted in the emergency room for a URI.

The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of a respiratory condition.  S/he should outline that history in the report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Obtain an addendum opinion from the examiner who provided the July 2014 VA medical opinion as it pertains to the Veteran's hypertension, or another appropriate medical physician if the examiner is unavailable.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the reviewer should answer the following questions:

a.  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is proximately aggravated by the Veteran's service-connected PTSD.

b.  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction is proximately aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

A complete and fully explanatory rationale must be provided for any and all opinions expressed. If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


